Citation Nr: 1725709	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of right pleuritis and right basal pneumonia with chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  In July 2014, the Board remanded this case.

The issues of an increased rating for residuals of right pleuritis and right basal pneumonia with COPD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  OSA is etiologically related to the Veteran's right pleuritis and right basal pneumonia with COPD.

2.  Prior to December 24, 2014, the Veteran's bipolar disorder resulted in occupational and social impairment with reduced reliability and productivity, but did not result in occupational and social impairment, with deficiencies in most areas.

3.  From December 24, 2014, the Veteran's bipolar disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not result in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  OSA is secondary to service-connected residuals of right pleuritis and right basal pneumonia with COPD.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).  

2.  Prior to December 24, 2014, the criteria for an initial 50 percent rating for the Veteran's bipolar disorder are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432, 9434 (2016).

3.  From December 24, 2014, the criteria for a rating in excess of 30 percent rating for the Veteran's bipolar disorder are not met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect findings of OSA.  The Veteran contends, however, that his OSA is secondary to his service-connected lung disorder.  Post-service records initially show treatment for OSA in the mid 2000's.  There are two medical opinions of record.  

In December 2009, Dr. M.F., who provided details regarding his board-certified credentials, indicated that the Veteran suffered from OSA with various symptoms.  He opined that the OSA was caused and aggravated by the Veteran's service-connected COPD.  He also stated that there was no other suggested alternative etiology.  

In May 2010, a VA examiner diagnosed the Veteran as having OSA which she opined was not related to the Veteran's service-connected right pleuritis and right basal pneumonia with COPD because medical literature states that OSA and COPD are different medical entities and there is no etiological relationship between the two conditions.  No opinion on aggravation was provided.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that both medical opinions are somewhat incomplete.  The private opinion does not provide extensive rationale while the VA opinion does not address aggravation nor any specifics with regard to the Veteran.  The opinions nonetheless contradict.  The Board finds that the positive opinion is sufficient in this case when granting the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for OSA is warranted.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted in this case.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that bipolar disorder is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the Global Assessment of Functioning (GAF) score system.  80 Fed. Reg. 53,14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 2014, even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board prior to the effective date of the change, the DSM-IV is still applicable to his claim. 

The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 30 percent rating from February 2010 for bipolar disorder.  

In a December 2009 letter, Dr. M.F. indicated that he had examined the Veteran in February 2010; thus the letter appears to be misdated.  This physician indicated that the Veteran had major depressive disorder (MDD) with symptoms of flattened affect, psychomotor agitation, insomnia, fatigue, increase in appetite, feelings of worthlessness, indecisiveness, recurrent thoughts of death, circumstantial and circumlocutory or stereotyped speech, panic attacks more than once a week, fatigue, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, recurrent thoughts of death, loss of pleasure in all activities, and difficulty in establishing and maintaining effective work and social relationships.  

In viewing the rating criteria, the private physician indicated symptoms most nearly compatible with a 50 percent rating as he identified the cited criteria as being present with this Veteran.

In May 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran had been married for many years with ups and downs in that relationship.  His relationship with his two children was good.  He stated that he had made new friends after discharge from active duty and denied keeping in contact with old friends.  He did not have any leisure activities.  In 2004, he had a suicide attempt.   Currently, he had a sad mood and lack of interest for significant activities.  He also had decreased concentration with memory deficits.  He had experienced hyperactivity and euphoria with a desire to get involved in many enjoyable activities which lasted for one day.  He heard voices that told him to do something which he stated was the fight between right and wrong such as the devil and angel inside his mind.  On mental status examination, his psychomotor activity was tense, his speech was unremarkable, he was cooperative, he was also easily distractible by external stimulus, his affect was constricted, and his mood was anxious and depressed.  His attention was intact and he was able to perform cognitive testing.  He was oriented in all spheres.  With regard to thought process, he had an overabundance of ideas and circumstantiality.  He was also preoccupied with one or two topics.  He did not have delusions or hallucinations.  He understood the outcome of behavior and partially understood that he had a problem.  His recent memory was mildly impaired.  He did not have inappropriate behavior.  He did not have homicidal or suicidal ideation.  The Veteran was no longer employed by the postal service and felt it was due to his mood issues.  The diagnosis was bipolar disorder II, with the most recent episode depressed.  His GAF was 55.  The examiner stated that the symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner indicated that this level of impairment had existed since before 2002.  

The Board notes that this VA examination is also consistent with the criteria listed for a 50 percent rating.  In addition, the GAF score was indicative of a moderate level of impairment.  

In May 2011, a social and industrial survey was performed.  The report stated that three neighbors were interviewed including a nephew of the Veteran who lived near to him.  Present social functioning showed that the Veteran was independent in all activities of daily living.  According to the Veteran's nephew, the Veteran was retired, but left his home every day to do different activities including visiting his daughters and friends and also to do errands related to household matters.  According to the neighbors, the Veteran was a kind person and socialized with them.  He maintained good relations with his families and neighbors.  According to data obtained, the effect or impact of disabilities in his social functioning was mild.  In terms of impact on employment, a rating could not be provided because the examiner could not obtain sufficient evidence to support it.  

In July 2011, the Veteran was afforded a VA examination which made note of the prior May 2011 report and reviewed it.  At that time, the Veteran reported the following symptoms: trouble sleeping with nightmares, sadness, ruminations, and feelings of worthlessness.  The Veteran appeared clean at the time of examination.  His speech was spontaneous and he was cooperative.  His affect was constricted.  He described feeling empty.  His attention was intact. He could not perform all cognitive functioning.  He was oriented in all spheres.  His thought process and thought content were unremarkable.  He did not have delusions or hallucinations.  He understood the outcome of behavior and that he had a problem.   He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks.  There were no suicidal or homicidal ideations.  His impulse control was good and there were no episodes of violence.  He was able to maintain his hygiene.  There was no problem with activities of daily living.  There was no memory impairment.  The examiner opined that the bipolar disorder was not severe enough to render the Veteran unemployable and the Veteran was gainfully employed until 2006 when he retired because he was eligible by age and duration of work.  The examiner opined that the Veteran's psychiatric disorder, bipolar disorder, did not have symptoms that met even the lowest criteria level for a compensable rating.  However, the Board notes that the examiner did identify current symptoms as noted above.  

The Veteran underwent another VA examination on December 24, 2014.  The examiner indicated that the Veteran's symptoms were compatible with a 10 percent rating as he had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His GAF was 60 indicative of a moderate level of impairment.  He currently had the following symptoms: anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  The Veteran behaved properly during his examination and appeared mentally competent, alert, oriented, and in contact with reality.  There was no evidence of psychosis, delusions, or ideas of reference.  The examiner indicated that the Veteran had bipolar disorder with at least one episode (historically) of hypomania and major depression.  It was noted that the Veteran had not been hospitalized since 2008 and had no evidence of psychological crisis or pharmacotherapy failure.  The examiner felt that the Veteran's mental condition was not precluding him from a part-time, repetitive or stressless job.  His symptoms were not severe enough to interfere with daily activities, family responsibility, financial debts, or social functioning.  

The Board notes that the Veteran exhibited symptoms compatible with the criteria for a 50 percent rating until the December 24, 2014 examination.  Although the prior July 2011 examination indicated a higher level of functioning than exhibited by the Veteran on the May 2010 examination, the Board finds that there were inconsistencies between the Veteran's reported symptoms and the examiner's conclusion that he did not meet any of the criteria for even a compensable 10 percent rating.  The Board therefore finds that the criteria for a 50 percent rating were met prior to December 24, 2014.  As of that date, the Veteran's symptoms were consistent with, at most, a 30 percent rating.  The examiner indicated that only the criteria for a 10 percent rating were shown, but in viewing the symptoms displayed, those symptoms more nearly approximated those for a 30 percent rating.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

Further, the Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, in this case, the Board finds that the current symptoms more nearly approximate the 50 percent level of severity and no higher prior to December 24, 2014, and a 30 percent rating (which is currently assigned), but no higher from December 24, 2014.   

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 50 percent rating prior to December 24, 2014, but a preponderance of the evidence is against a rating in excess of 30 percent from December 24, 2014.  





							(Continued on the next page)

ORDER

Service connection for OSA is granted.

Entitlement to an initial 50 percent rating for bipolar disorder, prior to December 24, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for bipolar disorder, from December 24, 2014, is denied.


REMAND

The Board previously remanded this case for a VA examination to assess the current level of severity of the Veteran's service-connected lung disorder.

Under Diagnostic Code 6603, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

In December 2014, the Veteran was afforded a VA examination.  No post-bronchodilator testing was done based on a finding that the Veteran had mild obstructive ventilator impairment.  However, for evaluation purposes, the post-bronchodilator results are used unless the pre-bronchodilator testing is normal or unless the bronchodilator testing results they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Notes 4,5.  In this case, the FVC and FEV-1 testing does not appear to have yielded normal results and the examiner indicated mild restriction, not no restriction.  Moreover, no comparison between pre-bronchodilator testing and post-bronchodilator testing can be made since only pre-bronchodilator testing was conducted.  

Accordingly, pre-bronchodilator testing and post-bronchodilator testing must be conducted.  The matter of a TDIU is deferred pending this development.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lung disorder.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for respiratory disorders.  The DBQ should be filled out completely as relevant.  PFT testing should be conducted to specifically include both pre-bronchodilator testing and post-bronchodilator testing.  

The examiner should provide an opinion as to the functional impairment of the Veteran's service-connected lung disability, to include with respect to activities of daily living, and occupational and social functioning.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Then, the AOJ should readjudicate the claim on appeal in light of all of the evidence of record to specifically include any additional evidence that has been added to the record for review in the first instance.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


